Citation Nr: 0410500	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for lung disability, including 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1950 to January 
1954 and from March 1958 to October 1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2001, a statement of the case 
was issued in June 2002, and a substantive appeal was received in 
August 2002.  The Board therefore has appellate jurisdiction.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

Chronic lung disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is current 
chronic lung disability otherwise related to active duty service, 
including any exposure to asbestos during such service.  


CONCLUSION OF LAW

Chronic lung disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations set forth certain notice and assistance provisions.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  
Specifically, the discussions in a February 2001 RO letter, the 
June 2001 rating decision, and the June 2002 statement of the case 
have collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits sought.  
Moreover, in the February 2001 letter,  the appellant was advised 
of the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided notice under VCCA to the 
claimant in February 2001, prior to the RO's decision to deny the 
claim in June 2001 as anticipated by the recent court holding.  In 
other words, the VCAA notice timely. 
  
Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and regulation.  
The record includes service medical records, VA medical records 
and VA examination reports.  Since the veteran was afforded a VA 
examination in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The RO requested records from 
a clinic where the veteran had indicated he had been treated for 
his lung disability.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to the 
issue on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is clear from the record that the veteran suffers from current 
chronic lung disability.  In this regard, a private medical report 
dated in June 1997 lists an impression of chest pain of uncertain 
etiology.  A history significant for asbestos exposure was noted.  
Interstitial lung changes were reported, but the examiner 
commented that the appearance was not one of asbestosis.  The 
veteran was diagnosed with Chronic Obstructive Pulmonary Disease 
(COPD) in Apri 1999 and prescribed an inhaler.  An October 1999 
examination including X-ray confirmed probable COPD with 
cardiomegaly.  The examiner noted that there was no other evidence 
of acute cardiopulmonary disease.  A VA examination in November 
2000 with chest X-ray showed some sign of mild COPD.  In the 
February 2002 VA examination the examiner found small amounts of 
density along the lateral pleura only with no pleural thickening 
at the apices of sulci.  The examiner found no acute pulmonary 
disease.

The veteran claims that is current lung disability is related to 
his active duty service.  The Board notes that service medical 
records are negative for any lung disability.  The January 1954 
examination before the veteran's discharge indicated that his 
chest and lungs were normal.  The veteran had a chest X-ray in 
December 1953 and no problems were noted.  The veteran's 
examination in June 1954 and September 1957 also indicated a 
normal lung and chest.  No lung disorder was listed on the report 
of Medical History June 1954.  The veteran's personnel records do 
indicate that he served in Korea during wartime and that he worked 
as an Amphibian Tractor Crewman, yet there is no evidence that the 
veteran was exposed to asbestos in-service.  A May 1960 VA 
examination showed the respiratory system to be clinically normal; 
a chest x-ray at that time was interpreted as essentially normal.  
It appears clear, therefore, that lung disability was not 
manifested during the veteran's active duty service. 

The veteran claims that during service he used asbestos gloves to 
change the hot barrels from the machine guns during combat and 
practice fires.  The veteran also claims to have used an asbestos 
blanket while doing repair work on an amphibian tractor.  The 
veteran claims that in-service exposure to asbestos has caused his 
present lung disability, however, the veteran is not a medical 
doctor and cannot make a diagnosis.  The resolution of issues 
which involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

    
In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court, noting the 
absence of specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, observed that some 
guidelines for compensation claims based on asbestos exposure were 
published in DVB Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded but its basic guidelines are 
now found in Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 
1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, cancers of 
the gastrointestinal tract, cancers of the larynx and pharynx, and 
cancers of the urogenital system (except the prostate).  See M21-
1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis 
v. Brown, 4 Vet. App. 523 (1993).  It is also noted that the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease, 
that an asbestos-related disease can develop from brief exposure 
to asbestos, and that there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used extensively 
in military ship construction.  M21-1, Part VI, 7.21(b), p. 7- IV- 
3 (January 31, 1997). 

The Board notes that the veteran has provided a letter from a 
private doctor in June of 1999 that found his chest X-ray as 
"consistent with asbestos exposure."  The doctor indicated that it 
appears his exposure occurred during service.  The doctor's 
statement that symptoms are consistent, however, is not the same 
as a diagnosis.  Since there is no basis for his statement that 
this is related to service, it is quite likely that the doctor was 
just repeating the history provided by the veteran.  This doctor 
referred the veteran to another doctor that same month and the 
second doctor found that the X-ray did not show the appearance of 
asbestosis.  This second doctor also noted that the veteran had 
been exposed to asbestos after service.  The veteran had been a 
pipe fitter or welder with significant asbestos exposure and when 
he worked for the VA prior to retirement he was exposed to 
asbestos in a basement.              

A November 2000 VA examination revealed mild chronic obstructive 
pulmonary disease, but no clinical or radiographic evidence of 
asbestosis was found.  Likewise there was insufficient evidence of 
asbestosis on VA examination in February 2002.  An x-ray at that 
time for the express purpose of ascertaining whether the veteran 
suffered from asbestosis resulted in findings which were 
interpreted as unlikely to represent asbestos-related disease.  
The VA examiner commented that it was "more likely that his 
underlying pulmonary disease is related to his history of smoking 
a pack of cigarettes per ay for 32 years".  

In sum, while the evidence shows that the veteran does suffer from 
current chronic lung disability, diagnosed as chronic obstructive 
pulmonary disease, the preponderance of the evidence is against a 
finding that this disability is in any manner related to his 
active duty service.  The consensus of medical professionals is 
that the veteran does not suffer from asbestos-related lung 
disease.  As noted earlier, medical examiners during service were 
of the opinion that the veteran's respiratory system was normal.  
It appears that his current lung disease was first manifested many 
years after service.  The Board is therefore compelled to conclude 
that service connection for lung disability is not warranted.  In 
making this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.  
          

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



